Citation Nr: 9905285	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  93-19 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, a heart disorder and hypertension.

2.  Entitlement to service connection for bilateral knee 
disorders, claimed as arthritis of the knees.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
wrist disorder, also claimed as arthritis of the left wrist.

4.  Entitlement to an increased rating for a scapulo-thoracic 
spine disorder, currently rated 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for a 
skin disorder of the feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, I.D. and R.S.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record reflects that in December 1989 the RO granted 
service connection for left scapulo-thoracic articulation 
pain syndrome, assigned a 10 percent disability rating, and 
right index finger fracture, assigned a 0 percent disability 
rating, and denied service connection for angina, left wrist 
dislocation and bilateral knee sprain.

In February 1991 the RO denied reopening a claim for 
entitlement to service connection for a left wrist disorder, 
and denied entitlement to service connection for a nerve 
disorder, arthritis, loss of use of shoulder, spinal disorder 
and skin disorder of the feet.  It was noted that the veteran 
failed to report for a scheduled VA examination.  
Subsequently, the veteran reported for a VA medical 
examination.

In August 1991 the RO denied reopening the claim for 
entitlement to service connection for a left wrist disorder, 
denied an increased rating for left scapulo-thoracic 
articulation pain syndrome and denied entitlement to service 
connection for arthritis, cervical spine disorder and skin 
disorder of the feet.  Subsequently, the veteran perfected a 
timely appeal as to the specified issues of left wrist 
disorder, skin disorder of the feet and arthritis.

In March 1992 the RO granted service connection for a skin 
disorder of the feet, assigned a 0 percent disability rating, 
and denied entitlement to service connection for arthritis, 
chronic left wrist disorder, bilateral knee disorder, 
gastroenteritis, heart disease and hypertension.

An August 1992 hearing officer's decision denied increased 
ratings for left scapulo-thoracic spine disorder and a skin 
disorder of the feet, and denied service connection for 
arthritis, a left wrist disorder, bilateral knee disorder, 
hypertension, a heart disorder and a gastrointestinal 
disorder.  Subsequently, the veteran perfected additional 
issues on appeal, including entitlement to service connection 
for arthritis of the knees, hypertension, a heart disorder 
and a gastrointestinal disorder, and entitlement to increased 
ratings for left scapulo-thoracic spine disorder and a skin 
disorder of the feet.

In April 1994 the Board remanded the case to the RO for 
additional development.

In January 1995 the RO denied an increased rating for left 
scapulo-thoracic spine disorder, denied reopening the claim 
for left wrist arthritis and denied service connection for 
hypertension and a heart disorder.

In September 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The record also refects that the veteran has raised 
additional claims which have not been adjudicated, including 
claims for entitlement to a temporary total rating due to 
hospital treatment for a service-connected disorder beginning 
March 1, 1993, clear and unmistakable error in a December 
1989 rating action that denied service connection for a left 
wrist disorder, and entitlement to service connection for 
dental trauma.  In addition, the Board accepted testimony as 
to the issue of service connection for C5-6 radiculopathy at 
the veteran's personal hearing in August 1993, which may be 
construed as a request to reopen a previously denied claim as 
to this disorder.  These matters are referred to the RO for 
appropriate action.

The issues of entitlement to a compensable rating for a skin 
disorder of the feet and entitlement to service connection 
for left wrist dislocation are addressed in a remand order at 
the end of this decision.


FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating present hypertension or gastrointestinal or 
heart disorders due to injuries or disease incurred in, or 
aggravated by, active service.

2.  Persuasive medical evidence demonstrating present 
bilateral knee disorders related to injury or disease 
incurred in active service was not been submitted.

3.  In December 1989 the RO denied service connection for 
left wrist dislocation; the veteran did not appeal.

4.  The evidence submitted since the December 1989 rating 
decision includes significant information not previously 
considered which bears directly and substantially upon 
specific matters under consideration.

5.  All relevant evidence necessary for an equitable 
disposition of the increased rating claim, as to the scapulo-
thoracic spine disorder, on appeal has been obtained.  

6.  Persuasive medical evidence demonstrates that the 
veteran's service-connected scapulo-thoracic spine disorder 
is presently manifested by mild winging of the left scapula, 
with slight limited motion of the thoracic spine, but no 
evidence or nonunion or dislocation of the scapula.
CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims for service connection for a gastrointestinal 
disorder, a heart disorder or hypertension.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's bilateral knee disorders, claimed as 
arthritis of the knees, were not incurred in, or aggravated 
by, active service. 38 U.S.C.A. §§ 1112(a)(1), 1131 (West 
1991); 38 C.F.R. §§ 3.309(a), 3.303 (1998).  

3.  The December 1989 rating decision, which denied service 
connection for left wrist dislocation, is final.  38 U.S.C.A. 
§ 4005 (West 1988); 38 C.F.R. § 19.192 (1988); (currently 
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104, 20.1103 (1998)).

4.  Evidence submitted since the December 1989 rating 
decision in support of the veteran's application to reopen 
the claim for service connection for arthritis of the left 
wrist is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

5.  The criteria for a rating in excess of 10 percent for the 
veteran's scapulo-thoracic spine disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5203, 5291 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's service medical 
records are incomplete, and that there is a heightened duty 
to assist the veteran in developing evidence in support of 
his claim.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  However, the Board also notes that the record 
contains service medical records dated from January 1987 to 
February 1988, including medical evaluation board (MEB) 
findings, and numerous search requests for additional service 
medical records sent to the National Personnel Records Center 
(NPRC).  Additional service medical records were added to the 
claims file in April 1992.  The Board finds that there is no 
evidence that another search for records would be beneficial.

Service Connection Claims
Pertinent Law

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Service connection can also 
be granted for certain chronic diseases, including arthritis, 
ulcers, hypertension and organic heart disease, if they 
become manifest to a degree of 10 percent or more within one 
year of separation from active service.  38 U.S.C.A. 
§ 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Veterans Appeal (Court) has held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Hypertension and Heart Disorder
Background

Service medical records show that in February 1987 the 
veteran received emergency care at a service department 
hospital.  He reported a 6 to 7 year history of angina and 
present symptoms including shortness of breath and left arm 
and leg numbness and weakness.  The examiner noted the 
veteran was alert and oriented times 3, and that cerebellar 
neurologic signs were intact.  An EKG revealed early 
repolarization, but was otherwise within normal limits.  The 
diagnosis was chest pain, possibly angina, presently 
asymptomatic.  The veteran was provided nitroglycerin tablets 
and instructed to return if the symptoms recurred.

In October 1987 the veteran was treated at a private hospital 
for complaints of left wall chest pain.  An emergency room 
report noted the examiner's impression of possible hysterical 
reaction.  The diagnosis was pleuritic chest pain.  X-ray 
examination revealed a normal chest.

In his November 1987 report of medical history, the veteran 
reported having experienced pain or pressure in the chest, 
palpitation or pounding heart, heart trouble, and high or low 
blood pressure.  The examiner noted the veteran described a 
medical history including chest pain and palpation due to 
anxiety in 1981, with no recurrence until 1987, and high 
blood pressure in 1984, which resolved after diet 
modification, with no recurrence.

A November 1987 MEB examination report found normal clinical 
evaluations of the lower extremities, heart and abdomen and 
viscera.  A radiologic consultation report noted examination 
of the chest revealed the veteran's heart and great vessels 
were within normal limits.  

Private hospital records dated in February 1988 show that the 
veteran was admitted with complaints of chest pain.  It was 
noted that upon admission the veteran was put on telemetry 
and given nitroglycerine.  Overnight observation revealed no 
acute changes on telemetry.  A stress test was negative for 
ischemia or angina.  The veteran was discharged free of pain, 
with negative "MB" bands and electrocardiogram (EKG) 
findings not manifesting any sign of myocardial infarct.  The 
diagnoses included musculoskeletal chest pain and electrolyte 
imbalance.

During VA examination in May 1989 the veteran reported that 
he had experienced "black-out spells" in October 1987, and 
that he had been told the episodes were related to angina due 
to stress.  He stated his only cardiac evaluation had been at 
a private hospital in February 1988, but that his service 
department medical board had agreed with the diagnosis of 
angina.  The examiner noted the veteran's heart was of normal 
size.  Heart rhythm was regular, no murmurs were detected.  
Pedal pulses were normal.  Sitting blood pressure readings 
were 128/80.  X-ray examination revealed a normal heart 
mediastinum.  An EKG study was normal, with normal sinus 
rhythm.  The examiner noted diagnoses of arteriosclerotic 
heart disease with anginal syndrome and hypoglycemia had been 
reported by the veteran, but that no medical records were 
available for review and that it was not possible to confirm 
these diagnoses.  

VA outpatient treatment records include a November 1989 EKG 
which noted bradycardia, but otherwise normal EKG.  

At a personal hearing before the RO hearing officer, the 
veteran testified that during active service he received 
diagnoses and treatment related to hypertension and a heart 
disorder, including diagnoses of stress and angina due to 
stress.  RO Hearing, p. 5 (June 1992).  He reported his blood 
pressure was presently controlled by dietary maintenance.  
ROH, p. 5.  

At a personal hearing before a Board Member, the veteran 
testified that his high blood pressure started in early 1984, 
at about 140/80, and peaked at 225/100, but that it had been 
averaging about 140/80 since VA began monitoring it.  Board 
Hearing I, p. 13 (August 1993).  He stated that in 1984 he 
had been placed on a modifying and stabilizing diet to avoid 
medication or other treatment for hypertension.  BH I, p.13.  
He stated that his VA medical treatment had not included 
medication for high blood pressure or x-ray or EKG studies.  
BH I, p. 14.  He stated that in February 1988 he was 
hospitalized for 10 days, at which time problems with his 
blood pressure and EKG were noted, as well as "some kind of 
shadowing in [his] heart x-rays."  BH I, p. 14.  

During VA examination in September 1994, the veteran reported 
a history of hypertension.  The examiner noted a blood 
pressure reading of 160/95.  In conclusion, the examiner 
reported mild diastolic hypertension possibly due to recent 
alcohol ingestion.  It was noted that there was an absence of 
evidence demonstrating either cardiac or retinal 
abnormalities of long standing significant hypertension.

VA cardiology examination in September 1994 found no 
objective evidence of structural heart disease, and noted the 
veteran was presently normotensive.  Blood pressure findings 
were 136/89.  The veteran complained of occasional chest 
pain, approximately twice over the previous year.

At a personal hearing before the undersigned Board Member, 
the veteran stated that treatment for his hypertension and 
heart disorder in service included dietary changes and 
nitroglycerin, but that he was not presently taking 
medication for hypertension.  Board Hearing II, p. 6 
(September 1998).  He stated he had been admitted for 
hospital treatment 4 times for severe angina.  BH II, p. 6.  

Analysis

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran has a heart disorder or 
hypertension due to injuries or disease incurred in, or 
aggravated by, active service.  The Board notes that during a 
November 1987 medical evaluation board examination the 
veteran reported a medical history of chest pain and 
palpation and high blood pressure, but that the examiner 
found a normal clinical evaluation of the heart.  

While blood pressure findings in September 1994 indicated 
mild diastolic hypertension, the VA examiner found the 
findings were suspect because of the veteran's recent alcohol 
ingestion.  In addition, VA cardiology examination, conducted 
on the same date in September 1994, found no objective 
evidence of heart disease and noted the veteran was 
normotensive.  The Board finds there is no competent evidence 
demonstrating present disabilities related to hypertension or 
a heart disorder.

Although the veteran reported medical histories to his 
examiners including having received diagnoses of angina and 
hypertension during active service, the Board finds that his 
reports are not supported by the medical evidence of record.  
The Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  In addition, the Court has held that the 
Board is not always required to accept the credibility of a 
medical opinion which is based upon an inaccurate factual 
history.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (which 
held a medical opinion provided in support of a new and 
material evidence claim need not be accepted as credible if 
based upon an inaccurate medical history).

The only other evidence of present disabilities as a result 
of hypertension or a heart disorder related to active service 
is the veteran's own opinion.  While he is competent to 
testify as to symptoms he experiences, he is not competent to 
provide a medical opinion because this requires specialized 
medical knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  

The Court has held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, the evidence 
as to continuity of symptomatology is also not competent to 
establish a nexus.  Consequently, the Board finds the veteran 
has not submitted evidence of well-grounded claims for 
service connection for a heart disorder or hypertension.  See 
38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground these service connection claims.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Gastrointestinal Disorder
Background

Service medical records show that in his November 1987 report 
of medical history, the veteran reported having experienced 
stomach, liver or intestinal trouble.  The examiner noted the 
veteran described a medical history including acute 
gastroenteritis since 1976; however, the MEB examiner found a 
normal clinical evaluation of the abdomen and viscera. 

A December 1987 service department examination report noted a 
past medical history including possible duodenal ulcer in 
1974, and a normal upper "GI" endoscopy in July 1976.  The 
examiner noted the veteran's abdomen was benign.

At his personal hearing in June 1992, the veteran testified 
that he had received a diagnosis of gastroenteritis.  ROH, p. 
5.  He reported the disorder was controlled by dietary 
maintenance.  ROH, p. 5.  

At an August 1993 personal hearing, the veteran testified 
that he first received a diagnosis of polyps in August 1976 
after returning from Thailand, which were removed by a tube, 
camera and claw device.  BH I, p. 14.  He also stated that a 
duodenal ulcer was discovered during that procedure, which 
occasionally bothered him.  BH I, p. 15.  He reported he was 
taking over-the-counter medication and modifying his diet to 
control the disorder.  BH I, p. 15.  

VA outpatient treatment records show that in November 1993 
the veteran reported a history of peptic ulcer disease.  The 
examiner reported no symptoms or findings related to this 
disorder.  The diagnoses included history of peptic ulcer 
disease. 

At his personal hearing in September 1998, the veteran 
reported diagnoses of polyps in 1976 and 1977, and stated 
that in 1983 he began experiencing stomach problems, cramping 
and vomiting, which his medical care providers had reported 
were related to stress and dietary problems.  BH II, p. 7.  
He stated that his present treatment for these disorders 
included over-the-counter medication and stress relief 
training.  BH II, p. 8.

Analysis

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran has a gastrointestinal disorder 
due to injuries or disease incurred in, or aggravated by, 
active service.  The Board notes that during his November 
1987 MEB examination the veteran reported a history of acute 
gastroenteritis, but that the examiner found a normal 
clinical evaluation of the abdomen and viscera.  Subsequent 
medical examination findings are not probative of a present 
gastrointestinal disorder.

The only other evidence of a present gastrointestinal 
disability related to active service is the veteran's own 
opinion, which is not competent because the record does not 
show he possesses the required medical expertise.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  In 
addition, the Board notes the evidence as to continuity of 
symptomatology provided as to this disorder is also not 
competent to establish a nexus.  See Savage, 10 Vet. App. at 
497.  Consequently, the Board finds the veteran has not 
submitted evidence of a well-grounded claim for service 
connection for a gastrointestinal disorder.  See 38 U.S.C.A. 
§ 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground the service connection claim.  McKnight, 131 F.3d 
1483; Epps, 9 Vet. App. at 344.

Arthritis of the Knees
Background

Service medical records show that in his November 1987 report 
of medical history, the veteran reported arthritis, 
rheumatism or bursitis, and "trick" or locked knee.  The 
examiner noted the veteran described a medical history 
including multiple sprains and injuries to the knees, with 
arthritis of both knees in 1978, treated with physical 
therapy, recurrent.  A November 1987 MEB examination report 
found a normal clinical evaluation of the lower extremities.  

During VA examination in May 1989, the veteran reported he 
injured his right knee in an automobile accident in February 
1980, treated by casting.  He stated that walking on concrete 
during service caused pain in his knees.  He stated he 
experienced pain in the knees in wet weather, and that it 
felt like there was ground glass in his knees.  The examiner 
noted there was no heat, redness or swelling to the knees, 
bilaterally.  Studies revealed range of motion from 0 to 140 
degrees, bilaterally.  The ligaments, cruciate and lateral, 
were intact, bilaterally.  There were good quadriceps 
reception and hamstring power against resistance, 
bilaterally.  No crepitus of the knees was felt or heard.  
The diagnoses included history of pain and discomfort of the 
knees, with essentially normal examination. 

During VA examination in May 1991, the veteran stated that he 
began experiencing bilateral knee pain in 1977 and that the 
disorder had progressively worsened.  He stated that his 
right knee cap was cracked in an automobile accident in 1978, 
and that the left knee synovial sac was torn open when he 
wrenched the knee in 1982.  The examiner noted that squatting 
was limited to 70 percent of normal, and the veteran 
complained of anterior and medial knee pain.  He also 
complained of anteromedial knee pain while walking on his 
toes, left more than right.  There were complaints of 
ipsilateral knee pain upon rotation and crossing the ankle 
over the knee.  Sensation was decreased to the left medial 
and posterior knee.  There was tenderness to palpation to the 
knees.  McMurray's tests produced ipsilateral and posterior 
knee pain, bilaterally.  It was noted that all other tests 
for abnormalities of the lower extremities were negative.  No 
diagnosis was provided.

X-ray examination of the knees in May 1991 revealed a normal 
study.  The bony structure, joint spaces and soft tissues 
were normal.  No acute fractures were observed.

VA outpatient treatment records dated in June 1991 show that 
the veteran complained of left knee pain of 2 days duration 
after bending.  He reported he heard a popping sound at the 
time of the injury.  The examiner noted there was no 
effusion, no increased warmth and no erythematous change to 
the skin.  The veteran reported increased pain with pressure 
to the lateral left knee.  The diagnosis was painful left 
knee over 2 days.

In July 1991 the veteran complained of increased left knee 
pain.  The examiner noted tenderness, but no warmth or 
redness.  The examiner's plan included injection for pain 
relief.

In April 1992 the veteran complained of worsening bilateral 
knee pain and swelling.  He reported he had stumbled while 
walking in mountain snow 5 days earlier.  The examiner noted 
the veteran's gait was markedly guarded.  There was no 
effusion; however, there was mild instability.  The diagnoses 
included probable internal derangement of the knees.  X-ray 
examination revealed no definitive abnormalities; however, it 
was noted the quality of the film observed was suboptimal.

At a personal hearing before the RO hearing officer, the 
veteran testified that he experienced bilateral knee problems 
during the final 10 years of his active duty service.  ROH, 
p. 4.  He stated that diagnoses of torn tendons, ligaments 
and cartilage had been provided, and that the cushioning in 
his left knee had deteriorated to the point that his left 
knee was very unstable.  ROH, p. 4.  He stated that treatment 
at the Long Beach VAMC had included steroid and cortisone 
injections.  ROH, p. 5. 

At a personal hearing before a Board Member, the veteran 
testified that treatment at a VAMC arthritis clinic, 
primarily of the knees, included diagnoses of rheumatoid 
arthritis.  BH I, p. 9.  He stated that he had undergone 
blood, sedimentation and RH factor tests during active 
service, and that the Long Beach, California, VAMC had 
concurred with the diagnosis of rheumatoid arthritis.  BH I, 
p. 10.  He also stated that the Long Beach VAMC had not 
conducted an x-ray examination of his knees, but that an x-
ray report during active service revealed a crack almost all 
the way through his right kneecap.  BH I, p. 13.  

VA outpatient treatment records show that in November 1993 
the veteran complained of severe bilateral knee pain, 
aggravated by bending, but better upon walking, and 
occasional swelling.  He reported a history of patellar 
fracture in 1980 with chronic pain, and left knee pain since 
1981 after a twisting injury.  The examiner noted examination 
of the knees revealed no crepitus, no patellofemoral grind 
pain, no effusion and no laxity.  The diagnoses included 
bilateral knee arthralgia.  A November 1993 request for 
elastic knee braces noted that disability for which the 
appliance was required was "OA/tendonitis."  

During VA examination in September 1994, the veteran reported 
a recent injury to the right kneecap.  The examiner noted the 
veteran wore a soft bandage-like brace on the right knee.  
Deep tendon reflexes were intact.  No fasciculation or 
atrophy were observed.  No diagnosis as to a knee disorder 
was provided.  

During a subsequent VA orthopedic examination in September 
1994, the veteran reported bilateral knee pain.  He stated 
that on September 2, 1994, he injured the right knee and had 
received a diagnosis of small flake fracture of the right 
patella.  The examiner noted the veteran reported in a 
wheelchair with a cast from thigh to ankle because of the 
injury to his right patella.  There was no evidence of 
wasting to the left lower limb.  Examination of the right 
knee was deferred.  The examiner noted the veteran had normal 
reflexes, and that there was no anatomical cause to explain 
his abnormal complaints.  X-ray examination of the right knee 
revealed bipartite patella.  It was the examiner's opinion 
that the veteran had been over-treated and over-investigated, 
as to his claimed orthopedic disorders and that additional 
opinion was not warranted.

VA outpatient treatment records dated in December 1994 show 
that the veteran complained of left knee pain.  He denied 
mechanical spasms, locking or effusion.  He stated the 
disorder was worse in the mornings, and that his stiffness 
was worse in winter.  The examiner noted no joint-line 
tenderness, no effusion, no laxity.  It was noted that a 
magnetic resonance imaging (MRI) study revealed no meniscus 
tear.  The diagnosis was anterior knee pain syndrome, with no 
meniscus tear.  

During VA examination in October 1995, the veteran reported 
his right knee was crushed in an automobile accident in 1980, 
which resulted in injury and weakness to the meniscus and 
anterior cruciate ligaments.  He reported he sustained a 
similar injury when a tool box fell and struck his left knee 
in 1981.  He stated he wore soft knee braces, bilaterally, 
because of marked instability.  The examiner noted there was 
full extension of the knees to 180 degrees.  There was no 
laxity, deformity or effusion.  In conclusion, the examiner 
noted there was a history of bilateral knee injury with 
painful flexion and extension of the knee, and upon 
examination considerable musculoskeletal stiffness and 
painful limited motion of the knees, but that MRI and x-ray 
studies failed to reveal any evidence of meniscus or 
ligamentous tear.

At a personal hearing before the undersigned Board Member, 
the veteran testified that he incurred an injury to the left 
knee when he was struck by a toolbox as it was lifted off a 
truck, and that his right knee was crushed in an automobile 
accident in February 1980.  BH II, p. 5.  He stated x-ray 
examination during active service revealed arthritis to the 
knees.  BH II, p. 5.  He stated that approximately 3 years 
earlier he banged his knee and snapped the right kneecap in 
half.  BH II, p. 5. 

Analysis

Initially, the Board notes although the veteran reported a 
medical history of arthritis including to the knees, there is 
no competent evidence, based upon objective medical findings, 
demonstrating a present diagnosis of arthritis of knees.  
Review of the medical evidence reveals that post-service 
radiologic studies do not demonstrate a present diagnosis of 
arthritis of the knees.  Therefore, the Board finds a 
presumption of service connection for arthritis is not 
warranted.  See 38 C.F.R. § 3.309(a).  

In addition, while the veteran reported knee injuries during 
active service at his November 1987 MEB examination, no 
chronic knee disorders were found by the examiner at that 
time.  Nor were any chronic disorders found upon VA 
examination in May 1989.  The Board finds the veteran's 
subjective complaints of pain did not demonstrate a chronic 
disability prior to May 1989.

The Board notes that subsequent medical evidence includes 
various diagnoses of bilateral knee disorders, but that no 
competent medical opinion has been provided which relates any 
present knee disability to an injury or disease incurred in 
active service.  The veteran reported several intervening 
injuries to his knees, including injuries in June 1991 and 
April 1992.  In September 1994 the veteran reported he 
sustained a flake fracture of the right knee earlier that 
month.  In October 1995 the VA examiner specifically noted 
the veteran's reported history of bilateral knee injuries 
with painful flexion and extension of the knee, but found 
that MRI and x-ray studies failed to reveal any evidence of 
meniscus or ligament tear.  Therefore, based upon the 
evidence of record, the Board finds that competent medical 
evidence has not been submitted which demonstrates that the 
veteran has present bilateral knee disorders due to injuries 
or disease incurred in, or aggravated by, active service.  

Although the veteran reported having incurred knee injuries 
while in service, the Board finds that the post-service 
medical reports do not demonstrate present evidence of a 
chronic knee disorder related to an injury during active 
service.  See LeShore, 8 Vet. App. at 409; Reonal, 5 Vet. 
App. 458.  The Board notes that the veteran's opinion as to 
any present knee disability related to injuries during active 
service does not represent competent evidence.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494; see also 
Savage, 10 Vet. App. at 497.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for service connection for bilateral knee 
disorders.

New and Material Evidence Claim

In December 1989 the RO denied service connection for left 
wrist dislocation.  The veteran was notified by 
correspondence dated January 25, 1990, but did not appeal.  
Therefore, the December 1989 rating decision is final.  
38 U.S.C.A. § 4005 (West 1988); 38 C.F.R. § 19.192 (1988); 
(currently 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.104, 20.1103 (1998)).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Stanton 
v. Brown, 5 Vet. App. 563, 566 (1993).  The Court has 
reviewed and upheld the standards regarding the issue of 
finality.  Reyes v. Brown, 7 Vet. App. 113 (1994).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis, first, whether evidence submitted is "new and 
material," and, second, if the Board determines that 
evidence is "new and material," it must reopen the claim 
and evaluate the merits of the claim in view of all the 
evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  However, such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans, 9 Vet. App. at 
284.  

For a number of years the governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that the new evidence presented, when 
viewed in the context of all the evidence, both old and new, 
would change the prior outcome.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  In a recent decision by the U.S. Court 
of Appeals for the Federal Circuit, the Federal Circuit 
invalidated this standard on the grounds that it could impose 
a higher burden on a veteran than imposed by 38 C.F.R. 
§ 3.156.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In this case, evidence submitted since the denial of the 
veteran's claim in December 1989 includes information which 
bears directly and substantially upon specific matters under 
consideration.  The record reflects that the specified bases 
for the denial of service connection included the lack of 
evidence of a chronic left wrist disability.  The evidence 
added to the record includes VA outpatient treatment records 
dated in 1993 demonstrating diagnoses of chronic left wrist 
pain, etiology unclear, and median/radial distribution 
neuropathy, possibly due to some "RSD" component.  

The Board finds that the post-service medical records added 
to the record are "new" since they were not available for 
review in October 1959, and that they are "material" since 
they bear directly on matters which were the bases of the 
prior denial of service connection.  The Court has held that 
the credibility of evidence must be presumed for the purpose 
of deciding whether it is new and material.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Therefore, as the 
Board finds the service records added to the record are "new 
and material" to the veteran's claim, the veteran is 
entitled to de novo consideration of this evidence by the 
originating agency.  38 C.F.R. § 3.156.

The Board must conclude, however, that further adjudication 
of this matter may not be undertaken at this time.  The Court 
has found that if action by the Board involves a question not 
previously addressed, and such action could be prejudicial to 
the veteran, further due process must be provided.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In light of the 
determination above, de novo action on this claim must be 
accomplished by the RO prior to appellate review by the 
Board.

Increased Rating Claim
Scapulo-Thoracic Spine Disorder
Background

Service medical records show that in November 1987 the 
veteran complained of chronic thoracic back pain.  A computed 
tomography (CT) scan revealed scapulo-thoracic articulations 
were symmetric and bilateral.  There was no evidence of soft 
tissue swelling.  "Apiculation" was noted to the left 
scapula.  X-ray examination revealed minimal degenerative 
changes to the thoracic spine with kyphotic curvature and 
scoliosis to the left.  

In his November 1987 report of medical history, the veteran 
noted painful or "trick" shoulder or elbow and recurrent 
back pain.  He stated he experienced severe chronic back and 
shoulder pain due to a work-related injury and recent heart 
trouble.  He also reported that he was left-handed.  The MEB 
examiner found back tenderness, left shoulder weakness and 
limitation of motion.  It was noted the veteran lacked 
20 degrees of abduction to the left shoulder, and 
demonstrated decreased strength to the left shoulder 
secondary to pain, approximately 70 percent of normal, and 
decreased left hand grip strength, approximately 50 percent 
of normal.

A December 1987 service department examination report noted 
that the veteran first injured his back in December 1985 when 
he slipped while carrying a heavy aircraft part.  He reported 
pain to the left scapulo-thoracic area at that time and 
received physical therapy.  He also reported he was 
asymptomatic until November 1986 when he sustained an acute 
onset of pain while playing with his niece.  

Upon examination the veteran complained of constant pain to 
the left scapulo-thoracic area, aggravated by elevation of 
the left arm, and weakness to the left upper extremity.  The 
examiner noted marked tenderness to the spine from 
approximately T-3 to T-12, and that the veteran withdrew upon 
light palpation and demonstrated further withdrawal upon deep 
palpation.  There was similar tenderness to the left medial 
and inferior scapular border.  Range of motion was normal for 
the spine.  Left shoulder abduction lacked approximately 30 
percent, and strength was approximately 50 percent of normal.  
There were no abnormalities to sensation or deep tendon 
reflexes.  It was noted that thoracic spine x-rays in 
January 1987 showed mild thoracic scoliosis convex to the 
left at T-5, with no other significant bony abnormality.  An 
April 1987 myelogram was normal.  Bone scan in August 1987 
was normal.  The examiner recommended the veteran be referred 
for orthopedic evaluation.

During orthopedic examination in December 1987, the veteran 
complained of persistent left upper back pain, aggravated by 
elevation of the left arm, pain and sensitivity in cold 
weather, and a popping sensation to the left upper back with 
left arm movement.  The examiner noted no muscular atrophy or 
asymmetry to the back.  There was moderate tenderness at the 
level of the scapulo-thoracic junction.  There was full 
active range of motion to the left shoulder, with complaints 
of severe pain upon abduction beyond 100 degrees.  Marked 
crepitus was palpable with motion at the left scapulo-
thoracic junction.  Sensation and reflexes were normal to the 
left upper extremity.  Motor strength was 5/5 to the internal 
rotators, external rotators, flexor and extensors of the 
shoulder, and 4/5 to the abductors of the shoulder.  

It was the examiner's opinion that the veteran had chronic 
pain syndrome referable to the area of the left scapulo-
thoracic articulation, and that a battery of tests including 
roentgenogram, electromyography (EMG), bone scan, myelogram 
and "CAT" scan had failed to identify any pathology.  A 
neurologic examination in December 1987 also found no 
evidence of nerve root dysfunction.  The examiner stated that 
it was not possible to determine with certainty whether the 
veteran's chronic pain was primarily of a physical or 
psychological etiology, and that no further treatment was 
recommended as all conservative modalities of therapy had 
been tried without result.

A January 1988 medical board report included a diagnosis of 
chronic left scapulo-thoracic pain.  It was noted the 
disorder was incurred during active service.  The veteran was 
recommended for discharge with severance pay.

During VA examination in May 1989, the veteran reported he 
sustained an injury to his upper back between the shoulder 
blades and left shoulder in December 1985.  His present 
complaint was severe pain to the upper mid back.  The 
examiner noted there was no evidence of heat, redness or 
swelling to the left shoulder.  Range of motion of abduction 
was to 130 degrees, forward flexion to 180 degrees, external 
rotation to 70 degrees, internal rotation to 90 degrees.  It 
was noted the veteran stood with the dorso-lumbar spine in 
midline.  Range of motion studies of the lumbar spine 
revealed forward flexion to 50 degrees, backward extension to 
10 degrees, lateral bending to the right to 30 degrees and 
lateral bending to the left to 10 degrees. The veteran 
complained of severe discomfort in the mid-dorsal area with 
back movement, straight leg raising and leg extension in the 
sitting position.  There was extreme tenderness to palpation 
over the spinous process of the dorsal vertebrae, but no 
evidence of muscle spasm.  The diagnoses included limited 
motion of the left shoulder secondary to upper back pain and 
residuals of injury to the upper back.  X-ray examination 
revealed a normal thoracic spine.

Clinical records dated from 1989 to 1992 reflect frequent 
treatments and evaluations for left shoulder and thoracic 
spine complaints.  The diagnoses included status post injury 
to the left shoulder, left scapula area and upper back, 
status post tear of the lateral scapular muscles, sensory 
neuropathy to the left scapular and left shoulder areas, left 
scapulo-thoracic pain syndrome, rule out acromioclavicular 
separation, rule out scapular necrosis, and rule out ulnar 
entrapment of the elbow.

July 1990 and July 1991 MRI studies of the thoracic spine 
revealed no evidence of abnormality.  July 1991 X-rays of the 
shoulders, with and without weights, revealed no definite 
separation of the acromioclavicular joints.  X-rays of the 
left scapula revealed no definite scapular abnormalities.  X-
rays of the left elbow revealed no specific abnormalities.

VA outpatient treatment records include an August 1991 EMG 
study of the left upper extremity and paraspinal muscles 
found normal spontaneous activity, recruitment and 
interference in all muscle tested.  There was no evidence of 
left cervical motor radiculopathy.

At his personal hearing in June 1992, the veteran testified 
that he was presently undergoing evaluation at a VA neurology 
clinic for disorders of the left thoracic area and left arm.  
ROH, p. 6.  He stated that the problem was progressing, and 
that he had begun to experience similar problems in his right 
arm.  ROH, p. 6.  He stated that all of the muscles in his 
shoulder were torn and deteriorating as a result of the 
injury in December 1985, and that he had been told that in 3 
to 5 years he would probably loss all motor response to his 
left shoulder and left arm.  ROH, p. 7.

VA physical therapy notes dated in December 1992 show that 
range of motion studies of the left shoulder revealed active 
left shoulder abduction to 90 degrees and flexion to 90 
degrees, and passive left shoulder abduction to 100 degrees 
and flexion to 120 degrees.  Reflexes were 2+, bilaterally.  
There was a hypersensitive area to the left posterior 
trapezius infraspinatus and supraspinatus region, with 
trigger point reaction.

At his personal hearing in August 1993, the veteran testified 
that it felt like he had "ground glass" between the 
shoulder blades, and that he had torn muscle and tendons 
under the left shoulder blade and a nerve problem as a result 
of a shoulder separation.  BH I, p. 4.  He reported numbness, 
pain and limitation of motion to the left shoulder, and 
stated that during a recent examination his right forearm and 
hand went into a seizure which the examiner told him 
represented a very serious cramp.  BH I, p. 5.  He stated 
that he first experienced numbness in 1985, and stated that 
he now experienced weekly or even daily episodes of 
paralysis.  BH I, p. 6.  He stated he felt that the operation 
necessary to reconstruct the muscles and ligaments to his 
upper shoulder would require 10 to 15 hours of surgery and 18 
to 24 weeks of recovery and would be a waste of time.  BH I, 
p. 7.  He testified that EMG studies had shown severe damage.  
BH I, p. 16.  

During VA examination in September 1994, the veteran 
complained of constant pain to the left shoulder blade, and 
pain in the left shoulder, neck and upper posterior thoracic 
region.  He reported his activities included swimming, 
bicycling and body surfing.  The examiner noted that 21/2 to 3 
hours had been taken to review the veteran's claims file.  
There was no evidence of abnormalities to muscle power of the 
shoulders upon examination.  There was subjective sensory 
hyperesthesia to the slightest touch to the upper thoracic 
region and left shoulder.  There was no evidence of muscle 
wasting to the shoulders or thoracic spine.  

It was noted that the veteran had normal reflexes, and that 
there was no anatomical cause for the veteran's abnormal 
complaints.  The examiner stated that the only positive 
finding elicited was a slight winging of the left scapula on 
pressing his hands against the wall while standing, which 
indicated a possible injury to the long thoracic nerve.  The 
examiner opined that the veteran had been over-treated and 
over-investigated, and that the only finding of any 
orthopedic disorder was a mild winging of the left scapula as 
a result of the service-connected injury.

VA examination in October 1995 found no crepitus to the 
thoracic spine.  Deep tendon reflexes in the upper 
extremities were intact and symmetrical to the biceps, 
triceps and brachial radialis.  There was no evidence of 
atrophy, fasciculations or sensory loss to any of the upper 
extremity muscle groups with corresponding brachial plexuses 
innervation suggestive of cervical radiculopathy.  The 
examiner concluded that the veteran represented long-standing 
cervical spine musculoskeletal pain compatible with left arm 
biceps and tendon bursitis, with inability to abduct the left 
arm beyond 90 degrees.  There was no evidence of rotator cuff 
tear injury.

During VA examination in November 1995, without benefit of 
the veteran's claims file for review, the examiner found no 
evidence of muscle atrophy or tremors.  There was initial 
weakness to the left shoulder girdle, but equal strength upon 
adjusted position with associated facial grimacing.  Muscle 
strength of the upper extremities were 5/5, bilaterally.  
Deep tendon reflexes were 2+ to the biceps, bilaterally, 1+ 
to the triceps, initially, and 2+, bilaterally upon repeated 
examination.  The examiner noted functional weakness to the 
left shoulder, sensory results inconsistent with 
physiological pathways, and bizarre behavior with maneuvers 
which had no neurologic basis when the veteran re-adjusted 
his shoulder and knees allowing him to regain power and gait.  

X-ray examination of the thoracic spine in November 1995 
revealed some anterior wedging of the mid-thoracic spine at 
T7, with mild osteophytosis of the thoracic spine.  There was 
a small amount of scoliosis of the thoracic spine with 
convexity to the left.  The intervertebral disc spaces were 
well maintained, and the pedicles were intact. 

VA medical opinion based upon a review of the veteran's 
claims file in February 1997 found there was no conclusive 
evidence to suggest that the veteran's service-connected 
scapulo-thoracic disability caused his cervical canal 
stenosis or degenerative disc disease.  It was noted that 
examinations revealed a significant functional overlay or 
exaggeration of symptoms and signs by the veteran, that any 
suggestion that the veteran's chronic pain due to his 
service-connected disability had led to degenerative disc 
disease of the cervical spine would be speculative, and that 
medical literature as to any relationship between these 
disorders was not well documented.

During VA examination in April 1997, the veteran complained 
of pain to the left scapula and between the left and right 
scapulae, diffuse pain to the top of the shoulder upon 
attempt to abduct the shoulder, weakness in shoulder 
abduction and weakness in pushing away.  The examiner noted 
the veteran had very mild winging of the left scapula.  There 
was no evidence of crepitus between the scapula and the 
thoracic wall.  Passive movement of the shoulder beyond 90 
degrees caused pain, and pain was displayed in forward 
flexion beyond 90 degrees.  The examiner opined that, from an 
anatomical and physiological basis, the veteran's complaints 
of weakness in the left shoulder were due to his cervical 
spine disorder.

At his personal hearing in September 1998, the veteran 
testified that he experienced loss of use of the left 
shoulder with severe cramping, severe nerve spasms that 
caused him to have seizures, constant collapsing, extreme 
weakness to the lower back and legs, loss of consciousness 
and twitching and jerking of the left arm and legs.  BH II, 
p. 10.  He rated his pain as constant at 4, with episodes of 
9 and 10 level pain, on a scale of 1 to 10, and stated the 
pain caused him to lose consciousness approximately 5 to 6 
times per year.  BH II, p. 11.  He stated that moving the 
left arm or shoulder aggravated the disorder.  BH II, p. 11.  

I.D. testified that the veteran had passed out a couple of 
times at his home and at restaurants.  BH II, p. 13.  R.S. 
testified that she would catch the veteran every time his 
left side went out to keep him from falling.  BH II, p. 13.  
The veteran stated that the damage to his thoracic area also 
involved a great deal of nerve damage as well as muscle, 
tendon and ligament damage.  BH II, p. 13.  He stated that 
all of the damage to his left shoulder and neck occurred in 
the accident in 1985, and that he had taken great care to 
avoid injury since his discharge from active service.  BH II, 
p. 14.  He stated that the report of a November 1989 MRI 
study should be included in his record, and that he had 
copies of reports produced after his slip-and-fall accident 
in February 1996.  BH II, p. 16.  

Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy, 1 Vet. App. 78.  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Congenital or developmental defects are not diseases or 
injuries for the purpose of VA compensation.  See 38 C.F.R. § 
3.303(c).  

Pyramiding disability ratings, the evaluation of the same 
disability or manifestations under various diagnoses, is to 
be avoided.  38 C.F.R. § 4.14 (1998).  When a disorder not 
listed in the Ratings Schedule is encountered, it is 
permissible to rate that disability under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1998).

In this case, the record reflects that the veteran is 
presently service-connected for left scapulo-thoracic 
articulation pain syndrome under diagnostic codes 5203-5291.  
A 10 percent disability rating has been assigned effective 
from February 27, 1988.

Extensive medical examination and study reveal that the 
veteran's service-connected thoracic spine and scapula injury 
demonstrates mild winging of the left scapula.  Although the 
veteran has reported severe pain and neurologic disability 
related to an injury during active service, the recent VA 
examiners were unable to determine a pathologic basis for the 
veteran's reported abnormalities.  It is significant to note 
that VA examiners suspected the veteran was exaggerating his 
symptoms and signs of disability, and that the opinions 
provided when the examiners were able to evaluate the veteran 
after reviewing information included in his claims file 
afforded less weight to his subjective complaints.  
Therefore, as they were based upon a more comprehensive 
review of the veteran's documented medical history, the Board 
finds that VA medical opinions provided in September 1994, 
February 1997 and April 1997 are more credible and warrant 
consideration of greater evidentiary weight.

The Board notes that these opinions reflect persuasive 
evidence as to the true nature of the veteran's service-
connected disability.  As shown above, the September 1994 
opinion found no anatomical cause for the veteran's abnormal 
complaints, the February 1997 opinion noted that examinations 
revealed a significant functional overlay or exaggeration of 
symptoms and signs by the veteran, and the April 1997 opinion 
found the veteran's service-connected disability represented 
very mild winging of the left scapula and stated that his 
complaints of weakness in the left shoulder were due to his 
nonservice-connected cervical spine disorder.

The Ratings Schedule provides ratings for impairment of the 
clavicle or scapula with dislocation (20 percent); nonunion 
of the clavicle or scapula with loose movement (20 percent); 
nonunion without loose movement (10 percent); malunion of the 
clavicle or scapula (10 percent or rated on impairment of 
function of the contiguous joint). 38 C.F.R. § 4.71a, Code 
5203 (1998).  The Board notes that there is no medical 
evidence of scapula dislocation or nonunion.  Therefore, the 
Board finds that the veteran is most appropriately rated for 
malunion of the scapula which warrants no more that 10 
percent under Diagnostic Code 5203.  

The Board also notes there is no evidence that the veteran's 
service-connected disability causes impairment of function of 
a contiguous joint other than the dorsal spine which is 
considered in this decision.  In fact, the most recent 
examinations found the veteran's left shoulder symptoms were 
related to his nonservice-connected cervical spine disorder.  
Therefore, the Board finds that consideration of a higher 
rating for impairment of a contiguous joint is not warranted.

The Ratings Schedule provides ratings for limitation of 
motion of the dorsal spine when the disorder is shown to be 
slight (0 percent); moderate or severe (10 percent).  See 
38 C.F.R. § 4.71, Diagnostic Code 5291 (1998).  The most 
recent evaluations of the spine have not revealed sufficient 
dysfunction to warrant a separate compensable evaluation for 
thoracic spine disability.  


The Board notes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 or 4.45 (1998) is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996) (which held that sections 
4.40 and 4.45 did not apply to a diagnostic code not 
predicated on loss of range of motion).  

In this case, the Board notes that malunion of the scapula is 
not predicated on loss of range of motion and, therefore, 
sections 4.40 and 4.45 do not apply.  See 38 C.F.R. § 4.71a, 
Code 5203; Johnson, 9 Vet. App. at 11.  Although the criteria 
under diagnostic code 5291 for limitation of motion of the 
thoracic spine is predicated upon loss of range of motion, 
recent testing has not revealed objective symptomatology of 
thoracic spine dysfunction.  Therefore, consideration of 
sections 4.40 and 4.45 do not allow for a rating higher than 
10 percent.  See 38 C.F.R. § 4.71, Diagnostic Code 5291.  

The Board also notes that the medical evidence does not 
demonstrate a confirmed diagnosis of arthritis sufficient to 
warrant consideration of the criteria for that disorder.  But 
see 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (1998).  
Similarly, as persuasive medical findings relate the 
veteran's left shoulder symptoms to his nonservice-connected 
cervical spine disorder, the Board finds that consideration 
of the criteria for limitation for motion of the left arm is 
not warranted.  See 38 C.F.R. § 4.14; but see 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (1998).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds no provision upon which to assign a higher 
rating.  Based upon all the evidence, the 

Board finds the preponderance of the evidence is against the 
claim for an increased rating for a scapulo-thoracic spine 
disorder.  See Gilbert, 1 Vet.App. at 55. 


ORDER

Entitlement to service connection for a gastrointestinal 
disorder, a heart disorder and hypertension is denied.

Entitlement to service connection for bilateral knee 
disorders, claimed as arthritis of the knees, is denied.

New and material evidence has been submitted sufficient to 
reopen a claim of entitlement to service connection for left 
wrist disorder.  To this extent, the appeal is granted. 

Entitlement to an increased rating for a scapulo-thoracic 
spine disorder is denied.


REMAND

Initially, since it has been determined that the veteran has 
submitted "new and material" evidence sufficient to reopen 
his claim for service connection for left wrist disorder and 
that additional development is necessary for a proper 
appellate decision, the Board must remand this matter to the 
RO.

As to the issue of entitlement to an increased rating for a 
skin disorder of the feet, the Board notes that the veteran's 
last VA examination for this disorder was in October 1995.  
At his September 1998 personal hearing, the veteran described 
present symptoms including constant cracking, bleeding and 
scaling, and weeping blisters approximately 2 to 3 times per 
week.  BH II, pp. 8-9.  He stated the disorder also affected 
his hands, and occasionally occurred on his legs.  BH II, p. 
9.

The Board finds that additional development is required for 
an adequate determination of the veteran's service-connected 
skin disorder.  The Board notes that, with regard to medical 
examinations for disorders with fluctuating periods of 
outbreak and remission, an adequate medical examination 
requires discussion of the relative stage of symptomatology 
observed.  See Ardison v. Brown, 6 Vet. App. 405 (1994).

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran should be allowed the 
opportunity to submit additional evidence 
in support of his claim pertinent to the 
issues on appeal.  All relevant evidence 
received should be associated with the 
claims file.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of his service-
connected skin disorder of the feet.  The 
claims folder and a copy of this remand 
should be made available to and reviewed 
by the examiner prior to conduction and 
completion of the examination.  The 
examination should include any tests or 
studies deemed necessary for an accurate 
assessment.  

The examiner is requested to provide an 
opinion as to the relative stage of 
symptomatology observed during 
examination, and to comment upon any 
objective evidence of the areas affected, 
frequency of occurrence and 
manifestations during an active phase.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO must adjudicate the 
issues on appeal.  As to the issue of 
entitlement to service connection for 
left wrist dislocation, the RO must 
adjudicate the claim on a de novo basis.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the increased rating 
claim.  38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

